Citation Nr: 0614061	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
pedis, right foot.



WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In March 2004, the Board remanded the matter for additional 
procedural and evidentiary development.


FINDING OF FACT

The veteran's tinea pedis, right foot, is characterized by 
itching and pruritus.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea 
pedis, right foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), and as amended at 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 
(2005)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 .F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2002.  Thereafter, the RO provided 
notice in August 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

In a recent decision, the Court in required more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).  The Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The Board finds that the August 2004 VCAA letter 
specifically addressed the disability rating issue.  Because 
the decision in this case is unfavorable to the veteran, the 
issue of effective date is moot.  Further, the veteran 
received such notice prior to the most recent readjudications 
of the issue. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in March 2002 and 
March 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The RO has evaluated the veteran's skin disability by analogy 
to eczema under the criteria set forth at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Given the nature of the veteran's 
disability, the Board finds the rating criteria applied by 
the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2005).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in a June 2003 Statement of the Case, 
the veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a noncompensable rating was warranted for a 
skin disorder with slight, if any, exfoliation, exudations or 
itching, if on a nonexposed surface or small area.  A 
10 percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a noncompensable rating will be 
assigned if less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy was required during the past 12-month period.  
A 10 percent rating will be assigned where at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old or the amended 
criteria.  The veteran has testified that his tinea pedis is 
manifested primarily by itching skin on the feet.   VA 
examination performed in March 2002 noted severe scaling in 
the 4-5 web space with thickening of the right fifth toenail.  
Upon VA examination March 2005, the veteran described his 
condition as fairly constant but managed with over-the-
counter foot powder.  The veteran denied the use of any other 
medications, including corticosteroids, immunosuppressive 
drugs, and light therapy.  Local symptoms included pruritus, 
but no pain.  Physical examination demonstrated mild 
erythema, some scaling, and excoriation.  Approximately 5 
percent of the legs were affected, which amounted to none of 
the exposed body and 1.8 percent of the total body involved.  

In summary, the evidence shows that the veteran's tinea 
pedis, right foot, is primarily characterized by itching and 
dry skin.  In light of the veteran's symptomatology, the 
Board finds that a compensable evaluation is not warranted.  
Pursuant to the former version of Diagnostic Code 7806, in 
effect prior to August 30, 2002, a 10 percent rating is not 
warranted because his skin disability does not involve 
exfoliation, exudation, or itching, in an exposed surface or 
extensive area.  Although the veteran's disability does 
involve itching, it does not occur in an exposed or extensive 
area.  Thus, an initial compensable rating is not warranted 
under Diagnostic Code 7806, as in effect prior to August 30, 
2002.

A compensable rating is also not warranted under the amended 
criteria pertaining to the evaluation of skin disorders.  The 
veteran's tinea pedis has not been shown to affect at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  The veteran's tinea pedis only 
affects his feet and the March 2005 examiner noted that it 
affected approximately 5 percent of the legs, none of the 
exposed body, and 1.8 percent of the total body involved.  
Additionally, the veteran has never required systemic therapy 
such as corticosteroids or other immunosuppressive drugs; his 
disability is well-controlled with over-the-counter 
medications.  Thus, the criteria for an initial compensable 
rating under the amended version of Diagnostic Code 7806 have 
not been met.

In conclusion, an initial disability rating of 10 percent, 
but no higher, is warranted for tinea pedis, right foot.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial compensable rating for tinea pedis, right foot, is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


